Title: David Bailie Warden to Thomas Jefferson, 25 July 1814
From: Warden, David Bailie
To: Jefferson, Thomas


          Sir,  Paris, 25 July 1814
          I have already taken the liberty of transmitting to you, by mr Todd, a copy of my defence in reply to the accusation presented by mr Crawford as the ground of my removal from office, or suspension of my Consular powers. Since the date of that Communication, I have been informed that the real motive for this
			 decision of the
			 Government was grounded on information, that I corresponded with the french Government and went to Court after the arrival of mr. Crawford. I beg leave to justify my conduct on this head by a plain statement of facts.
          At my first interview with mr. Crawford, after his arrival at Paris, I communicated to him my resolution from which I never swerved, to consult him on every doubtful, or difficult subject, to execute no other business than that
			 which he chose to leave to my direction; and to do every thing in my power to merit his approbation. I asked his advice, and instructions concerning every case, or circumstance not formally
			 explained
			 in the Consular laws, or instructions. I offered my Services as Interpreter, and on every occasion when he might call for them.
			 In the affair of the prizes of Commodore Rodgers and every other, I submitted
			 entirely to his ministerial decision—my correspondence, and particularly that of which I herewith send a copy, will shew
			 how I endeavored even to anticipate his wishes.
			 I was so far from desiring to correspond with the minister of
			 foreign affairs that I refused to acknowledge the receipt of Several
			 letters, after having twice requested mr. Labernardierre, Counsellor of State, who acted as minister, not to address them to me, observing, that mr. Crawford, though not acknowledged as minister, was the only person who could authorize this correspondence. on the 20th of September,
			 I prayed mr. Jackson, Secretary of Legation to communicate to me the ministers’ decision on this subject, which he promised to do, but I recieved no reply.
			 again I requested mr. Labernardiere, through mr.
			 Cazeaux, formerly Vice-Consul, at Portsmouth, to address his letters to mr. Crawford, and his answer was still the Same, as made to mr. Jackson, when I introduced him to the foreign department, “that untill mr. Crawford was acknowledged, the minister could not do otherwise than correspond with mr. Warden as the only accredited agent of the United States, at Paris.” If mr. Crawford, on his arrival at Paris, or afterwards, had expressed, in the most indirect manner, his wishes on this Subject, I should have immediately ceased all relations with the minister of foreign
			 affairs. I sent him a copy of every  letter as soon as received, and nothing was more easy than to give me instructions thereon. It was by his positive authorisation, that I delivered passports,
			 and I
			 submitted every thing to his decision, though I was not always fortunate enough to receive a reply.
          The second accusation, that I continued to go to Court is equally groundless. I was so far from wishing to interfere in Court-affairs, that after the arrival of mr Crawford, tickets were sent to me as usual for messrs Carrol, Consul for Barcelona,
			 van Rensselaer,
			 Sears,
			 Wilkes,
			 Smith, for the theatre of the Court, which I regularly transmitted to mr. Crawford.
          It is true, that I dined with the Empress Josephine and was at her evening parties after mr. Crawfords’ arrival but she was not considered as having any connection with the Court. Besides, I
			 had the same honor before mr. Barlows’ death, and the privilege of presenting to her any American
			 Ladies, or Gentlemen, whom I might consider as worthy of this honor. mr. and
			 mrs Sears of Boston, whom I introduced to her, as also the above-named Gentlemen are acquainted with this fact. This
			 attention of the Empress was not altogether owing to my consular situation, but also to other circumstances, which I need not here explain. It is also
			 true, that I dined with the
			 Duke of Bassano, and with the
			 Prince Cambaceres, in
			 company
			 with mr. Crawford, but it never entered my thoughts that this circumstance could give offence.
          on the 13th of august, the grand Chamberlain by the orders of the empress Queen and Regent, invited me to the theatre of the palace of the Thuelleries, and the grand master of ceremonies to the Diplomatic circle. on the 10th of Sept, I was again invited to the Diplomatic circle; and on the 19th of that month, to the theatre of the Court—I declined all these invitations.
          on the 11th of Sept. I was again invited, by the grand Master of ceremonies to attend the Diplomatic circle; and on the Same day, I received an invitation from the
			 Duchess of montibello, first Lady of honor to the
			 Empress Queen and Regent to dine at St Cloud: it was necessary to give an answer to this invitation; and I wrote the note to mr Crawford, and received the reply of which I inclose a copy. I should not have made this written enquiry, if I had been able in conversation to discover his wishes on this subject: I knew not what
			 his answer meant; but I knew well, that all my relations with this Government have been strictly honorable—after the abdication of Napoleon, I was immediately acknowledged by the New Government;
			 and
			 the suspension of my powers has left me the consolation of a good conscience, the regret of my friends, and I venture to say, the esteem of all ministers, Secretaries, and chiefs, with whom I had
			 any
			 further relations—
               
          David Bailie
              Warden
        